DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments, Remarks
Applicant is thanked for the December 15, 2021 response to the September 15, 2020 Non-Final Office Action.  Respectfully, the amendments/remarks have been fully considered but they are are moot in view of the new grounds of rejection.  


Claim Objections
In re Claim 1, the recitation of each hollow cylinder1 is unclear, in view of the antecedence “at least one hollow cylinder” in line 4.  For purposes of examination, the limitation has been understood as if to read, “the at least one 
In re Claim 10, the recitation of “each section” (line 1) and “the sections” (lines 2, 3) is unclear, due to the antecedence provided in Claim 1 for:
 “different sections” (“the different sections”), 
“selected sections” (“the selected sections”), and 
“each selected section” 
For purposes of examination, Claim 10 has been understood as if to read, “wherein at least one sensor associated with each section transmits information about the medium in each section each section 
In re Claim 23, the limitations:
”flow of fluid” in lines 8 and 10 are unclear, in view of the antecedence “a fluid” in line 1, and
“a medium” in line 9 is unclear, in view of the antecedence “a medium” in line 1.
For purposes of examination, the limitation has been understood as if to read, “to control a flow of the fluid from the fluid conditioning means out of the one or more vents into the [[a]] medium, and to automatically adjust the flow of the fluid out of and into the one or more vents to achieve a desired condition at one or more specific locations in selected sections of the medium.”
In re Claims 24, the recitation of “a subsequent cylinder” in line 3 is unclear, in view of the antecedence of “a subsequent cylinder” in claim 23.  For purposes of examination, the limitation has been understood as if to read, “the [[a]] subsequent cylinder”.
In re Claim 38, insufficient antecedent basis has been provided for the limitation “the flow pattern”.  For purposes of examination, the limitation has been understood as if to read, “a 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification, and equivalents thereof, when 35 U.S.C. §112(f) is invoked. 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
In re Claims 1, 4, and 23, the limitation “a (the) means for automatically controlling” meets the three-prong test and will be interpreted under 35 U.S.C. §112(f); the corresponding structure, material, or acts described in the specification and equivalents thereof to include:
“The sensed data is also used by a control system having a computer.  The control system processes the detected information and dynamically activates the vents and/or gates to create desired flow patterns. (pg 2, lns 20 – 22);
“The vents 40, sensors 30, and gates 52 are connected to and controlled by a computer 42.  The computer 42 has a processor, memory, monitor, input device, display, and network interface. (pg 3 ln 34 – pg 4, ln 3);
“As an example, the sensors 30 send information regarding the status and characteristics of the grain mass 11, such as temperature and humidity, to the computer 42.  The computer 42 uses this information to determine conditions of the grain mass 11, such as moisture content, and operating parameters of the system 10, such as flow rate. (pg 5, lns 13 - 17) ;
“Based upon the comparison, the computer activates various vents 40 and/or gates to open or close to direct the flow pattern of the fluid through the medium in an efficient manner.  The vents 40 and gates 52 are activated electrically, hydraulically, mechanically, pneumatically or any combination thereof.  In particular, software and processor also determines target section 110 which is the section 108 to be saturated such as the section with the highest moisture content.  Based upon the identified target section 110 the computer 42, through electrical signal or the selective release of pressurized air from the source of pressurized air 68 activates selected gates 52 and vent assemblies 74. (pg 5, lns 22 - 29);
and equivalents thereof. 
In re Claims 1, and 23, the limitation “a fluid conditioning means” meets the three-prong test and will be interpreted under 35 U.S.C. §112(f); the corresponding structure, material, or acts described in the specification and equivalents thereof to include: 
“Attached to and/or in communication with the cylinder 32 is a fan 24, a humidifier 26, and/or a heater 28, or other device that conditions the fluid to a desired quality.” (pg 3, lns 17 – 18)2;
“As a result, an air flow path is created such that influent flows from the fan 24 through heater 28 or other conditioning devices…” (pg 6, ln 24 – 26);
and equivalents thereof.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 20 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Ohlheiser (US 2,655,734) in view of Ralph et al (US 2011/0252663).
In re Claims 1 and 2, Ohlheiser discloses an assembly (figs 1 – 12) for saturating a medium (bulk grain (8)) with a fluid (air), comprising: 
a container (fig 3: (9)) having a plenum (12) at or near a bottom portion (11), and a top portion (17); 
at least one hollow cylinder (14) having an inlet port (at 10[Wingdings font/0xE8] 14) near the plenum and an exhaust port (at 14[Wingdings font/0xE8](15/16)) at or near the top portion of the container (col 3, lns 5 – 11), with a portion of the at least one hollow cylinder positioned within the container;
 a fluid conditioning means (11) connected to (at (12)) and in communication with the at least one hollow cylinder (14) for creating a fluid influent; 
a plurality of vent assemblies (figs 3 – 7: (42/43); col 3, lns 60 – 67; col 4, lns 3 – 47) positioned in spaced relation along a length of the at least one hollow cylinder (as seen in fig 3), each vent assembly having one or more vents (44) that selectively open and close different sections of the at least one hollow cylinder along the length of the at least one hollow cylinder between the inlet port and exhaust port, wherein the one or more vents are operative to control a flow of fluid into and out of selected sections of the medium at the different sections of the at least one hollow cylinder; and 
Regarding the limitation “into and out of selected section of the medium”, when a gate (43) opens, a flow of fluid travels into the medium (figs 3, 4: at (14/44)) and out of the medium (at (61/62); col 3, ln 71 – col 4, ln 2).
a means (pneumatic signal via (41)) for automatically controlling the plurality of vent assemblies (col 4, lns 34 – 38), 
sensor (23, e.g.)[Wingdings font/0xE8] indicator (36)/ hygrometer (35)[Wingdings font/0xE8] pneumatic line (41)[Wingdings font/0xE8] damper motor (42)[Wingdings font/0xE8] valve (43)
The air pressure damper motor 42 serves to control the movement of damper or valve 43 which normally closes the opening 44 in the side of the air duct 14 of the silo. (col 3 lns 35 - 63)
wherein the one or more vents in the plurality of vent assemblies (figs 3 – 8: (42/43)) are automatically and selectively activated (fig 5) to deliver a specific fluid flow pattern (radial) through 
by automatically adjusting the flow of fluid out of the one or more vents (44), the one or more vents in each vent assembly enabling the at least one 
“automatically controlling the operation of said compressed air operated devices and controlling the position of the associated valve means for restricting the flow of air through said duct and diverting air from said duct through said confining intake ports and through the granular material in said housing and into said stack for compensating for changes in humidity conditions in said granular material” (col 9, ln 20 - col 10, ln 6).
Ralph et al teaches an assembly for saturating a medium (agricultural material) with a fluid (Abstract, [0017]), wherein a cylinder (fig 4: annotated below) divides a container (15) into a plurality of vertical regions (annotated below), the cylinder comprising a plurality of vent assemblies:
each vent assembly having
one or more vents (fig 4: (72, 74, 88, 92)) [0019 - 0021], and 
one or more gates (figs 3 – 6: (34, 36, 38)) 
that selectively open and close different sections (16, 78) [0019 - 0022], wherein
the vent assembly permits the flow of the fluid into the medium (64, 82) from a lower vent assembly (fig 4: (90/92)) in the at least one hollow cylinder, and back into the at least one hollow cylinder through a higher vent assembly (88/86) [0028], wherein
at least one gate (figs 3 – 6: (34, 36, 38)) is disposed within the at least one cylinder to selectively restrict the flow of the fluid through the at least one cylinder, and 
the one or more gates are positioned to form horizontal tiers (upper plenum (16), lower plenum (78)) of fluid flow through the container (15).

    PNG
    media_image1.png
    503
    835
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ohlheiser as taught by Ralph et al such that:
each vent assembly having one or more vents and one or more gates that selectively open and close different sections of the at least one hollow cylinder,
to selectively permit the flow of the fluid into the medium (8) from a lower vent assembly in the at least one hollow cylinder, and back into the at least one hollow cylinder through a higher vent assembly,
the at least one gate is disposed within the at least one hollow cylinder to selectively restrict the flow of the fluid through the at least one hollow cylinder,
 such that an optimal fluid (air) temperature is provided via bypassing and mixing [0035 - 0036], avoiding damage to material, while maintaining a desired pressure differential [0034], to improve medium (material) quality.  

    PNG
    media_image2.png
    477
    740
    media_image2.png
    Greyscale


In re Claim 3, Ohlheiser discloses wherein the plurality of vent assemblies (fig 5: (42/43)) are pneumatic (col 3, lns 35 - 60).  
In re Claim 4, Ohlheiser discloses further comprising a plurality of sensors (figs 3, 4: (20 – 32), col 3, lns 18 – 30) positioned adjacent to at least one of the inlet port (fig 3: (20, 26)) and the exhaust port (25, 31), the plurality of sensors collecting and transmitting information relating to conditions within the container to the means for automatically controlling the plurality of vent assemblies to determine the conditions of the a medium (col 4, lns 8 – 19, col 9, ln 3 – col 10, ln 6).  
Claim 5. (Previously Cancelled)  
Claims 11 – 19. (Previously Cancelled)  
In re Claim 20, the proposed system has been discussed (In re Claim 1, above), wherein Ohlheiser discloses the plurality of vent assemblies (fig 5, discloses one of the plurality of assemblies) have a plurality of flaps (43) connected to a central connector (38)) by links ((47/48/49), col 4, lns 5 – 8, lns 34 – 38).  
In re Claim 21, the proposed system has been discussed (In re Claim 20, above), wherein Ohlheiser discloses (figs 6, 7) wherein the links are pivotally connected at a first end (at (49)) to the central connector and pivotally connected at a second end (at (47)) to an inner surface of the flaps.  

Claims 6 – 9 are rejected under 35 U.S.C. §103 as being unpatentable over Ohlheiser (US 2,655,734) in view of Ralph et al (US 2011/0252663), and further in view of Sutch (US 4,561,194).
In re Claim 6, the proposed system has been discussed (In re Claim 1, above), wherein the at least one hollow cylinder conducts fluid and allow for the horizontal transfer of fluid.   As the proposed system lacks a plurality of at least one hollow cylinder, it lacks wherein the at least one hollow cylinder is at least two hollow cylinders and the at least two hollow cylinders conduct fluid and allow for the horizontal transfer of fluid.  However, providing an assembly with a plurality of hollow cylinders for saturating a medium with a fluid is a technique that is known in the art; provided as evidence is Sutch.
Sutch teaches an assembly for saturating a medium (“hay”) with a fluid (“air”), comprising: 
a plurality of cylinders (figs 1 – 5: (23, 24)) disposed within a facility (11), the facility having a plenum (19/20) at or near a bottom portion (col 3, lns 37 – 42), and a top portion (apparent); 
a fluid conditioning means (fig 1: (16)) connected to and in communication with a first cylinder (23) of the plurality of cylinders (col 3, lns 25 – 28); and 

    PNG
    media_image3.png
    422
    1183
    media_image3.png
    Greyscale

a means (29/32) col 3, lns 60 – 62) for controlling a plurality of vent assemblies in each cylinder each having one or more vents (fig 3: (27, 24)) and one or more gates (fig 3: (28, 33); col 4, lns 9 – 21, 31 – 38) to control a flow of the fluid from the fluid conditioning means (16) out of the one or more vents into the [[a]] medium, and to adjust the flow of the fluid out of and into the one or more vents (27, 24) to achieve a desired condition (‘a preferential air flow path” col 4, ln 48) at one or more specific locations in selected sections of the medium, 
wherein the fluid flows from a first vent assembly (27/28) in the first cylinder (23) of the plurality of cylinders into the medium in the container and effluent flows from the medium in the container 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Sutch, such that the system comprises at least two hollow cylinders and the at least two hollow cylinders conduct fluid and allow for the horizontal transfer of fluids, for the benefit of increasing capacity (volume) in which a medium may be saturated. 
In re Claim 7, the proposed system has been discussed (In re Claim 6, above), wherein the at least two hollow cylinders (23, 24) divide the container into vertical regions (best seen in fig 3).  
In re Claim 8, the proposed system has been discussed (In re Claims 1 and 7, above), wherein Ralph et al teaches wherein the one or more gates (figs 3 – 6: (34, 36, 38)) are positioned to form horizontal tiers (16, 78) of fluid flow through the container [0019 – 0022].  
In re Claim 9, the proposed system has been discussed (In re Claims 1 and 8, above), wherein the vertical regions and horizontal tiers form sections in the container (please refer to Ralph et al annotated fig 4, above.).  

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Ohlheiser (US 2,655,734) in view of Ralph et al (US 2011/0252663), and further in view of Bloemendaal et al (US 2014/0046611).
In re Claim 10, the proposed system has been discussed (In re Claim 1, above) wherein Ohlheiser discloses a plurality of sensors (figs 3, 4: (20 – 32), col 3, lns 18 – 30), the at least one sensor (fig 5, sensor (23), e.g.) associated with each section transmits information (via a pneumatic signal via (41)) about the medium in the sections (col 4, lns 34 – 38).
“automatically controlling the operation of said compressed air operated devices and controlling the position of the associated valve means for restricting the flow of air through said duct and diverting air from said duct through said confining intake ports and through the granular material in said housing and into said stack for compensating for changes in humidity conditions in said granular material” (col 9, ln 20 - col 10, ln 6).
The proposed system lacks a computer, and accordingly lacks wherein the at least one sensor associated with each section transmits information about the medium in the sections to a computer which calculates the condition of the medium in the sections.  However, such a technique is known in the art; provided as evidence is Bloemendaal, et al.
Bloemendaal, et al teaches a grain bin moisture sensor system (fig 1, 2), comprising at least one sensor (fig 2: (32) [0007]) associated with each section transmits information about a medium [0031 - 0032] in the sections to a computer [0042, 0043] which calculates the condition of the medium in the sections, activates a vent assembly to create a flow path where influent flows to and through the target section [0081]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Bloemendaal, et al, such that the system comprises at least one sensor associated with each section transmits information about a medium in the sections to a computer which calculates the condition of the medium in the sections in order to improve system operation and effective airflow through the medium, resulting in higher crop yield.

Claim 22 is rejected under 35 U.S.C. §103 as being unpatentable over Ohlheiser (US 2,655,734), in view of Ralph et al (US 2011/0252663), and further in view of Schreiner (US 2016/0106042). 
In re Claim 22, the proposed system has been discussed (In re Claim 1, above), wherein Ohlheiser discloses the plurality of gates is gravity-biased and normally in a closed position (col 4, lns 3 – 5) to prevent inadvertent effluent from exiting the exhaust port.  
Ohlheiser lacks wherein the plurality of gates are spring-biased and normally in a closed position to prevent inadvertent effluent from exiting the exhaust port.  However, such a technique is well known in the mechanical arts; provided as evidence is Schreiner.
Schreiner teaches an assembly for saturating a medium with a fluid, wherein vents (figs 2a, 3c, 4d, 4e: (120)) are spring loaded (132) and are normally in a closed position (“flaps 124A, B can be held in the closed position”)[0036, 0051].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Schreiner, such that the plurality .

Claims 23 – 26 are rejected under 35 U.S.C. §103 as being unpatentable over Sutch (US 4,561,194) in view of Morrison et al (US 8,356,420).
In re Claims 23 and 24, Sutch discloses an assembly for saturating a medium (“hay”) with a fluid (“air”), comprising: 
a plurality of cylinders (figs 1 – 5, 7: (23/4431-n, 241-n)) disposed within a facility (11), the facility having a plenum (19/20) at or near a bottom portion (col 3, lns 37 – 42), and a top portion (apparent); 
a fluid conditioning means (fig 1: (16)) connected to and in communication with a first cylinder (231) of the plurality of cylinders (col 3, lns 25 – 28); and 
a means ((29/32), col 3, lns 60 – 62; col 6, lns 11 – 31),  for controlling a plurality of vent assemblies in each cylinder each having one or more vents ((fig 3: (27)/fig 7:(48)); fig 3: (24)) and one or more gates (fig 3: (28)/fig 7: (46/47); fig 3: (33)); col 4, lns 9 – 21, 31 – 38) to control a flow of the fluid from the fluid conditioning means (16) out of the one or more vents into the [[a]] medium, and to adjust the flow of the fluid out of and into the one or more vents (27/48, 24) to achieve a desired condition (‘a preferential air flow path” col 4, ln 48) at one or more specific locations in selected sections of the medium, 
wherein the fluid flows from a first vent assembly (27/48) in the first cylinder (231/441) of the plurality of cylinders into the medium in the facility and effluent flows from the medium in the facility through a second vent assembly (24/33) in one or more of the first or a subsequent cylinder (24n) of the plurality of cylinders and wherein the effluent is then discharged,
wherein the effluent is discharged through a third vent assembly (as seen in figs 1, 2) of the one or more of the first or a subsequent cylinder (24n) of the plurality of cylinders into the medium in the facility
Sutch lacks wherein the facility is a container, and wherein the means for controlling a plurality of vent assemblies, and for adjusting the flow of the fluid is automatic.  However, providing a plurality of cylinders in a container, automatic control means are techniques is known in the art; provided as evidence is Morrison et al.
Morrison et al teaches an assembly for saturating a medium (grain) with a fluid (air), comprising:
a container (Tower “T”)
a fluid conditioning means (figs 1, 5: (17)) with a control panel (21) housing a computer control for controlling operation of the heater/blower assembly and overall operation of the assembly (col 4, lns 7 – 16; understood to disclose an automatic control system)
the fluid conditioning means (17) connected to at least one hollow cylinder (7) for creating influent,
a plural of vent assemblies (upper (36), lower (38)) (col 4, lns 29 – 31, 62 - 64) positioned in spaced relation along a length of the at least one hollow cylinder, wherein 
a rope and pulley system could be used to control the vent assemblies, which could potentially allow for a single rope to be pulled to move all the panels 42 at the same time between their respective positions.  Alternatively, hydraulic or pneumatic systems could be used to move the panels between their respective positions.  In such alternative systems, the hydraulic or pneumatic system would be operatively connected to the push rods to be operable to move the panels to open and close the windows.  If the panels are moved by means of a motor or a hydraulic or pneumatic system, a controller can be provided which controls the movement of the panels. (col 5, lns 32 – 54)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sutch, as taught by Morrison et al, such that the means for controlling a plurality of vent assemblies and for adjusting the flow of the fluid is automatic, for the benefit of eliminating reliance on a rope and pully control system thereby improving operator confidence.
In re Claim 25, the proposed system has been discussed, wherein Sutch discloses the effluent is discharged through an exhaust port (col 4, lns 22 - 38) of the subsequent cylinder (24n
In re Claim 26, the proposed system has been discussed, wherein Sutch discloses the plurality of cylinders (figs 1 – 5: (231-n, 241-n)) divide the facility into a plurality of vertical regions (as seen in fig 1; the vertical regions between each of the plurality of cylinders)) and a plurality of gates (fig 3: (281-n)/fig 7: (46/471 - n); fig 3: (331-n)) disposed within the plurality of cylinders divides the container into a plurality of horizontal tiers (at the plurality of gates) and the plurality of vertical regions and the plurality of horizontal tiers form a plurality of sections within the container.  

    PNG
    media_image3.png
    422
    1183
    media_image3.png
    Greyscale

Claims 27 – 29, 38, 334, and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Sutch (US 4,561,194) in view of Morrison et al (US 8,356,420), and further in view of Bloemendaal et al (US 2014/004661).
In re Claims 27 – 29, and 38 the proposed system has been discussed (In re Claim 26, above), but lacks wherein:
at least one sensor positioned adjacent to at least one of an inlet port at or near the bottom portion of the container, and an exhaust port at or near the top portion of the container, the plurality of sensors and transmitting information to a processor which calculates a condition of the medium; 
the processor determines a target section;
the processor activates selected vents and selected gates to create a fluid flow path to and away from the target section; and
the processor modifies the flow pattern when the target section obtains a desired condition.
Bloemendaal et al teaches a grain bin moisture sensor system (fig 1, 2), comprising at least one sensor (fig 2: (32) [0007]) positioned adjacent to at least one of an inlet port (grain bins (12)) at or near the bottom portion of the container, the at least one sensor transmits information about a medium [0030 - 0032] in the sections to a processor (16) [0042, 0043] which calculates the condition of the medium [0051, 0064, 0070], activates a vent assembly to create a flow path where influent flows to and through the target section [0074, 0082], modifying flow patterns “until the moisture level is no longer problematic” [0081].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Bloemendaal, et al, such that the system comprises:
at least one sensor positioned adjacent to at least one of an inlet port at or near the bottom portion of the container, and an exhaust port at or near the top portion of the container, the plurality of sensors and transmitting information to a processor which calculates a condition of the medium
the processor determines a target section, 
the processor activates selected vent assemblies and gate assemblies to create a fluid flow path to and away from the target section, and
the processor modifies the flow pattern when the target section obtains a desired condition,  
in order to improve system operation and effective airflow through the medium, resulting in higher crop yield.
In re Claims 33 and 34, the proposed system has been discussed (In re Claim 27, above), wherein Bloemendaal et al teaches the calculated condition of the medium includes moisture content of the medium [0073] and operating parameters comprising flow rate [0074, 0082].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Bloemendaal, et al, such that the calculated condition of the medium includes moisture content of the medium and operating parameters comprising flow rate, for the benefit of operating fans “to pass air through a brain bin until the moisture level is no longer problematic” [0082].
In re Claim 34, regarding the limitation “the calculated condition of the medium is compared with stored information within the processor to activate vents and gates based upon the comparison”, when the  vents and gates, based on the comparison.

Claims 30, and 35 and 37 are rejected under 35 U.S.C. §103 as being unpatentable over Sutch (US 4,561,194), in view of Morrison et al (US 8,356,420), in view of Bloemendaal et al (US 2014/004661), and further in view of Moffit et al (US 10,856,480).
In re Claim 30, the proposed system has been discussed (In re Claim 27, above), but lacks wherein the information transmitted from the at least one sensor is combined with informational data from other saturation systems. 
Moffit et al teaches a system for controlling an agricultural environment (figs 9, 10: (1038)), comprising:
a control unit (1060) that maintains and controls environmental conditions,
sensors for environment al conditions (col 9, lns 35 – 39) located throughout the environment,
fluid conditioning devices (col 9, lns 32 – 34) to maintain an ideal environmental conditions, wherein
the control unit (1060) configured to receive data from the sensors, compare the data from the sensors to preset or programmed threshold ranges, and automatically adjust the environmental controllers to maintain the environment or bring it into the specified ranges (col 9, lns 56 – 61).
“compare the data … to preset… ranges” has been understood to encompass combining informational data from other systems”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Moffit et al, such that the information transmitted from the at least one sensor is combined with informational data from other saturation systems, for the benefit of a system control and operation that maximizes yield while offering savings on resources (electricity, utilities, e.g.) (col 8, lns 49 – 52).
In re Claims 35, the proposed system has been discussed (In re Claim 30, above
“The control unit 1060 may be programmed or otherwise configured to receive data from the sensors, compare the data from the sensors to preset or programmed threshold ranges, and automatically adjust the environmental controllers to maintain the environment or bring it into the specified ranges.” col 9, lns 56 – 61
It has been understood that data comparison of a sensor operation would encompass detecting a system error or a failed sensor.  

Claim 36 is rejected under 35 U.S.C. §103 as being unpatentable over Sutch (US 4,561,194), in view of Morrison et al (US 8,356,420), in view of Bloemendaal et al (US 2014/004661), in view of Moffit et al (US 10,856,480), and further in view of Noyes et al (US 2009/0094853).
In re Claim 36, the proposed system has been discussed (In re Claim 30, above), but lacks wherein the informational data from other saturation systems is used to preemptively aerate sections of the medium based upon data from statistically similar mediums which appear at risk of spoilage.  
Noyes et al teaches an assembly for saturating a medium with a fluid (Abstract) wherein, “when adverse weather may prohibit further harvest needed for filling the complete bin for several days”,
aeration drying fans (fig 1: (105)) can be operated by moving air substantially through a newly stored grain in a lower storage portion, 
sidewall vents (110) are partially or fully open, wherein all other exhaust vents 110, 111 are maintained in closed position
thus allowing drying of the grain in the lower volume of the partially filled bin, before the bin can be completely filled, protecting the early harvested grain from spoilage.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Noyes et al, such that information is used to preemptively aerate sections of the medium, for the benefit of protecting grain from spoilage.
When the teaching of Noyes et al is applied to the proposed system, since Moffit et al teaches an analogous data analysis, the proposed system would yield wherein the information from other saturation systems is used to preemptively aerate sections of the medium based upon data from statistically similar mediums which appear at risk of spoilage.  

Claims 31 and 32 are rejected under 35 U.S.C. §103 as being unpatentable over Sutch (US 4,561,194) in view of Morrison et al (US 8,356,420), in view of Bloemendaal et al (US 2014/004661). and further in view of Ralph et al (US 2011/0252663).
In re Claim 31, the proposed system has been discussed (see In re Claim 27, above), but lacks wherein the information transmitted from the at least one sensor is processed and analyzed to dynamically determine and create a flow pattern through the medium in the container.  
Ralph et al teaches an assembly for saturating a medium (64, 82) with a fluid (Abstract, [0017]), wherein information received from sensors [0021, 0022] is processed (via master controller (102)) and analyzed to dynamically (“automatically”) determine and create a flow pattern (figs 4, 5, [0003]) through the medium in the container.  [0017, 0019 - 0022].
“The master controller (102) may be programmed, depending upon the moisture content of the agricultural material (64) and (82), the ambient temperature, and other factors, to automatically adjust the operation of the agricultural material dryer (10)”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Ralph et al, such the information transmitted from the at least one sensor is processed and analyzed to dynamically determine and create a flow pattern through the medium in the container, for the benefit of obtaining a “desired moisture content” [0027] in the medium.
In re Claim 32, the proposed system has been discussed, but lacks wherein the information transmitted from the at least one sensor includes characteristics of the medium that comprise at least one of a temperature, a humidity, and a carbon dioxide.  
Ralph et al teaches an assembly for saturating a medium (64, 82) with a fluid (Abstract, [0017]), wherein information transmitted from the at least one sensor includes characteristics of the medium that comprise at least one of a temperature (temperature gauges (112), (114), (116), (118), (120)) [0021], and a humidity (grain moisture probes (124) and (126)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Ralph et al, such that information .

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, yet considered pertinent to Applicant’s disclosure, can be found in the PTO-892: Notice of References Cited.  Of particular significance:
Hinner (US 6,163,978) who discloses a medium (seed corn) dryer capable of being switched between a single pas mode and a dual path mode of operation, wherein operators of the dryer have the flexibility to run bins in dual path or single pass modes, where the decision making can be made dynamically, based on current weather, predicted weather, corn moisture, ambient air temperature and humidity, the price of natural gas, the price of seed corn, and the amount of seed corn remaining to be dried at any given time (col 3, lns 15 - 22).
Garrido et al (US 8,726,535) who discloses an apparatus for controlling heated air drying of product.  Exhaust temperature is measured during drying and compared to a target or ideal exhaust temperature function or reference.  The exhaust temperature function or reference is correlated to a target or ideal drying rate for the product.  Drying factors are adjusted to compensate for variance between measured exhaust temperature and the target or ideal exhaust temperature function to influence actual exhaust temperature to follow the target or ideal exhaust temperature function during drying.  Drying factors such as inlet air temperature and drying pressure can be controlled manually or automatically by the comparison to promote efficient and controlled drying (Abstract).
Maurice et al (US 4,486,960) who discloses a modular dryer for drying a medium (grain), wherein each module comprises two fans each supplying a common diffusion chamber (14) disposed between two columns of a group of columns (12, 13).  Chambers (14) adjoin a perforated wall of said columns comprising 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Frances F. Hamilton/Examiner, Art Unit 3762  
                                                                                                                                                                                                      




/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see the fifth line up from the bottom of claim 1, the line starting, “vent assembly enabling”
        2 As discussed during the February 4, 2021 Interview.
        3 The structure of “modified supply duct (44) illustrated in fig 7” relied upon; however, the disclosure of the “a plurality of cylinders” in figs 1, 2 comprises a modified supply duct (44) in lieu of supply duct (23).
        4 Please note that the claims have been examined in order of dependency, not in numerical order.